                                          Case 4:19-cv-05262-YGR Document 24 Filed 04/15/20 Page 1 of 3




                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     ROLLINGTON FERGUSON,                               Case No. 4:19-cv-05262-YGR
                                                        Plaintiff,                          ORDER DENYING MOTION FOR DEFAULT
                                   6
                                                                                            JUDGMENT; CONTINUING COMPLIANCE
                                                 v.                                         HEARING; AND EXTENDING TIME TO
                                   7
                                                                                            SERVE
                                   8     CENTERS FOR MEDICARE AND MEDICAID
                                         SERVICES,                                          Re: Dkt. No. 22
                                   9                    Defendant.
                                  10

                                  11
                                              The Court has reviewed the motion for default judgment filed by plaintiff Rollington
                                  12
Northern District of California




                                       Ferguson. (Dkt. No. 22.) Federal Rule of Civil Procedure 55(b) requires an entry of default as to
 United States District Court




                                  13
                                       a defendant prior to a Court entering a default judgment. No entry of default has been entered as
                                  14
                                       to defendant Centers for Medicare and Medicaid Services (“CMMS”). Accordingly, the Court
                                  15
                                       DENIES the motion for default judgment.
                                  16
                                              As stated in the Court’s prior continuing the compliance hearing and extending time to
                                  17
                                       serve, (see Dkt. No. 18) under Federal Rule of Civil Procedure 4(i), in order to the serve a United
                                  18
                                       States agency or corporation, or a United States officer or employee, a party must serve the United
                                  19
                                       States and also send a copy of the summons and of the complaint by registered or certified mail to
                                  20
                                       the agency, corporation, officer or employee. Fed. R. Civ. P. 4(i)(2). In order to serve the United
                                  21
                                       States, a party must do three things:
                                  22
                                              (1) (i) deliver a copy of the summons and of the complaint to the United States attorney for
                                  23
                                       the district where the action is brought—or to an assistant United States attorney or clerical
                                  24
                                       employee whom the United States attorney designates in a writing filed with the court clerk or (ii)
                                  25
                                       send a copy of both the summons and complaint by registered or certified mail to the civil process
                                  26
                                       clerk at the United States attorney’s office; and
                                  27
                                              (2) send a copy of each by registered or certified mail to the Attorney General of the
                                  28
                                          Case 4:19-cv-05262-YGR Document 24 Filed 04/15/20 Page 2 of 3




                                   1   United States at Washington, D.C.; and

                                   2          (3) if the action challenges an order of a nonparty agency or officer of the United States,

                                   3   send a copy of each by registered or certified mail to the agency or officer. Fed. R. Civ. P. 4(i)(1).

                                   4          The Court’s prior order set a compliance hearing for April 24, 2020, requiring Ferguson to

                                   5   comply with Rule 4 in service of CMMS on or before April 13, 2020. To date, no such proof of

                                   6   service has been filed on the docket.

                                   7          In light of the ongoing coronavirus disease (COVID-19) pandemic and the issuance of this

                                   8   Order, the Court EXTENDS the time – for one final time – in which Ferguson may serve CMMS:

                                   9   plaintiff Rollington Ferguson shall serve CMMS on or before Wednesday, May 13, 2020. Such

                                  10   service shall be in compliance with the Federal Rules of Civil Procedure, as discussed above. A

                                  11   failure to do so will result in this case being dismissed without prejudice for failure to

                                  12   prosecute for lack of service under Rule 4(m).
Northern District of California
 United States District Court




                                  13          Further, the compliance hearing set for April 24, 2020 is CONTINUED to the Court’s 9:01

                                  14   a.m. calendar on May 22, 2020, in Courtroom 1 of the United States Courthouse located at 1301

                                  15   Clay Street in Oakland, California. At least five (5) business days prior to the date of the

                                  16   compliance hearing, Ferguson shall file proof of service on CMMS and the United States in

                                  17   compliance with Federal Rule of Civil Procedure 4. To be clear, the Court DOES NOT expect the

                                  18   parties to appear on the date of the compliance hearing, but rather, it is scheduled to remind the

                                  19   Court of Ferguson’s filing deadline. If compliance is complete, the compliance hearing will be

                                  20   taken off calendar. Failure to file the proof of service will result in dismissal of the action without

                                  21   prejudice

                                  22          The Court advises Ferguson that a Handbook for Pro Se Litigants, which contains helpful

                                  23   information about proceeding without an attorney, is available in the Clerk’s office or through the

                                  24   Court’s website, http://cand.uscourts.gov/pro-se. Assistance is also available through the Legal

                                  25   Help Center. Parties can make an appointment to speak with an attorney who can provide basic

                                  26   legal information and assistance. The Help Center does not see people on a “drop-in” basis, and

                                  27   will not be able to represent parties in their cases. There is no charge for this service. In light of

                                  28   the ongoing COVID-19 pandemic, the Help Center is only currently assisting parties via
                                                                                          2
                                          Case 4:19-cv-05262-YGR Document 24 Filed 04/15/20 Page 3 of 3




                                   1   telephone. To make an appointment with the Legal Help Center, you may: (1) call 415-782-8982;

                                   2   or (2) email federalprobonoproject@sfbar.org. The Help Center’s website is available at

                                   3   https://cand.uscourts.gov/legal-help.

                                   4          This Order terminates Docket Number 22.

                                   5          IT IS SO ORDERED.

                                   6   Dated: April 15, 2020

                                   7
                                                                                                     YVONNE GONZALEZ ROGERS
                                   8                                                                UNITED STATES DISTRICT JUDGE
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       3
